DETAILED ACTION
Receipt of Arguments/Remarks filed on May 26 2021 is acknowledged. Claims 4-5 and 10 were/stand cancelled. Claims 1, 3, 6-7 and 9 were amended.  Claim 11 was added. Claims 1-3, 6-9 and 11 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The amendments filed May 26 2021 have overcome the objection of claim 1.  The term Fc is clearly defined.
The amendments filed May 26 2021 have overcome the rejection of claims 1-10 under 35 USC 112a.  Claim 1 is now directed to a specific set of diseases.  While the diseases recited are broad, the pharmaceutical compounds claimed are also broad.  Thus, while not every compound encompassed by the claimed pharmaceutical compounds would treat all the claimed diseases, one skilled in the art would recognize that at least one pharmaceutical compound comprising an IgG antibody or antigen binding fragment thereof, a crystallizable IgG-fragment or a fusion protein would treat (i.e. be a therapeutic method) in a subject having the claimed disease or disorder.  
The amendments filed May 26 2021 have partially overcome the rejection of claims 1-10 under 35 USC 112b.  While claim 1 makes it clear the linkers which are encompassed by the term consisting of, claims 2-3 and 6 still recite comprising.  Per the 
The amendments filed May 26 2021 have overcome the rejection of claims 6-7 under 35 USC 112d.  Claim 6 now recites a different limitation than present in claim 1, clearly further limiting.  Claim 7 is interpreted as limiting the pharmaceutical compounds recited in claim 1.  Thus, the recitation engineered antibody or a multispecific antibody limit the type of fusion protein, IgG antibody or antigen binding fragment thereof.  
The amendments filed May 26 2021 have overcome the rejections of claims 1-8 under 35 USC 103 over Acharya et al. in view of Holt and claims 1-10 under 35 USC 103 over Acharya et al. in view of Osslund et al. and Gladwin et al.  The instant claims now exclude the linker taught in Acharya et al. 
The amendments filed May 26 2021 have overcome the rejections of claims 1-10 on the ground of nonstatutory double patenting over US Patent No. 10413509 in view of Acharya et al. and Osslund et al. and copending Application No. 16554765 in view of Acharya et al. and Osslund et al.  Neither the patent nor the copending application suggest the biocompatible nanoparticles as instantly claimed.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Frank C. Eisenschenk on July 29 2021.

The application has been amended as follows: 
In claim 1: please replace “ethylendiaminocarbodiimide” with “ethylenediaminocarbodiimide” in line 10.

In claim 2: please replace “comprises” with “consists of” in line 2.

In claim 3: please replace “comprises” with “consists of” in line 2.

In claim 6: please replace the entirety of the claim with the following:
The method according to claim 1, wherein the biocompatible nanoparticles consist of a mixture of albumin oligomers, wherein the mixture of albumin oligomers consists of at least two distinct oligomers selected from dimers of albumin (n=2), trimers of albumin (n=3) and albumin oligomers that are at least 4 monomers of albumin (n≥4).

In claim 11: please replace “comprises” with “consists of” in line 2. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the distinct administration steps wherein the biocompatible nanoparticle consist of the claimed albumin oligomers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616